IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                     )
                                      )
            v.                        )           I.D. No. 1005009912
                                      )
ANDRE C. WALKER                       )
                                      )
            Defendant.                )


                            Submitted: August 16, 2021
                             Decided: August 20, 2021

                 Upon Defendant’s Motion for Postconviction Relief
                          SUMMARILY DISMISSED.

     Upon Defendant’s Motion to Correct Illegal Sentence Under Rule 35(a)
                                 DENIED.

                                     ORDER




Andre C. Walker, pro se, Smyrna, Delaware.

Joseph R. Grubb, Esquire, Deputy Attorney General, Department of Justice, 820 N.
French St., Wilmington, Delaware 19801, Attorney for the State.


WHARTON, J.
      This 20th day of August, upon consideration of Defendant’s “jointly filed”

Motions for Postconviction Relief and Correction of Illegal Sentence under Rule

35(a),1 and the record in this matter, it appears to the Court that:

      1.     The Defendant, Andre C. Walker (“Walker”), was convicted after a jury

trial of robbery first degree, possession of a deadly weapon during the commission

of a felony, aggravated menacing (two counts), criminal mischief over $1,000, and

resisting arrest on November 18, 2010. The State’s motion to declare Walker a

habitual offender pursuant to 11 Del. C. § 4214(b) on the robbery first degree charge

was granted after a hearing.2 He was sentenced on that charge to life on January 21,

2011.3

      2.     Walker unsuccessfully appealed his conviction to the Delaware Supreme

Court.4 His first motion for sentence modification was denied on February 17, 2011.5

An earlier postconviction relief motion raising allegations of ineffective assistance of

counsel was denied on June 8, 2015.6 That denial was affirmed on May 2, 2016.7 A

second sentence modification motion was denied on July 14, 2016,8 and a third on

August 17, 2016.9 Walker filed a fourth motion for modification of sentence on


1
  D.I. 95, 96.
2
  D.I. 28.
3
  D.I. 23.
4
  Walker v. State, 2011 WL 3904991 (Del. 2011).
5
  D.I. 24.
6
  State v. Walker, 2015 WL 3654806 (Del. Super. Ct. 2016), D.I. 78.
7
  Walker v. State, 2016 WL 2654349.
8
  D.I. 85.
9
  D.I. 86.
                                           2
September 10, 2019.10 That motion was denied on December 5, 2019,11 and the

decision affirmed on May 4, 2020.12

      3.     Before addressing the merits of a defendant’s motion for postconviction

relief, the Court must first apply the procedural bars of Superior Court Criminal Rule

61(i).13 If a procedural bar exists, then the Court will not consider the merits of the

postconviction claim.14

      4.     Under Delaware Superior Court Rules of Criminal Procedure, a motion

for post-conviction relief can be barred, inter alia, for time limitations, successive

motions, procedural default, or former adjudication.        A motion exceeds time

limitations if it is filed more than one year after the conviction becomes final or, if

it asserts a retroactively applicable right that is newly recognized after the judgment

of conviction is final, more than one year after the right was first recognized by the

Supreme Court of Delaware or the United States Supreme Court.15 No second or

subsequent motions are permitted.16 Any ground for relief that was not previously

asserted is barred unless the movant shows cause for relief from the procedural

default and prejudice from violation of the movant’s rights.17 Grounds for relief that



10
   D.I. 89.
11
   D.I. 90.
12
   Walker v. State, 2020 WL 2125803 (Del. 2020).
13
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
14
   Id.
15
   Super. Ct. Crim. R. 61(i)(1).
16
   Super. Ct. Crim. R. 61(i)(2).
17
   Super Ct. Crim. R. 61(i)(3).
                                          3
were formerly adjudicated, whether in the proceedings leading to conviction, on

appeal, or otherwise, are barred.18 The bars to relief do not apply either to a claim

that the court lacked jurisdiction or to a claim that pleads with particularity that new

evidence exists that creates a strong inference of actual innocence,19 or that a new

retroactively applied rule of constitutional law renders the conviction invalid.20

      6.     Summary dismissal is appropriate if it plainly appears from the motion

for postconviction relief and the record of prior proceedings in the case that the

movant is not entitled to relief.21

      7.     Applying the procedural bars of Rule 61(i), it appears, and Walker

acknowledges, that the motion is an untimely, successive motion barred by Rules

61(i)(1) and (2). Further, in his direct appeal of his conviction, Walker challenged

his status as a habitual offender, implicating the bars of Rules 61(i)(3) and (4).22 To

overcome these bars to relief, Walker recognizes that he must satisfy the pleading

requirements of Rule 61(2)(i) or (2)(ii).23       He may do so by pleading with

particularity that new evidence exists that creates a strong inference that he actually

is innocent,24 or by pleading with particularity a claim that a new retroactive rule of




18
   Super. Ct. Crim. R. 61(i)(4).
19
   Super. Ct. Crim. R. 61(i)(5).
20
   Super. Ct. Crim. R. 61(d)(2)(i) and (ii).
21
   Super. Ct. Crim. R. 61(d)(5).
22
   Walker v. State, 2011 WL 3904991 at *2 (Del. 2011).
23
   Super Ct. Crim. R. 61(i)(5).
24
   Super. Ct. Crim. R. 61(d)(2)(i).
                                           4
constitutional law applies to his case and renders his conviction invalid.25 In his

motion, Walker attempts to: (1) relitigate the sufficiency of the evidence that the

State offered to support its motion to declare him a habitual offender, (2) argue that

his due process rights were violated, and (3) claim his counsel was ineffective at his

sentencing hearing. These are not actual innocence claims. In fact, Walker never

claims that he the convictions offered to prove he was a habitual offender were not

his, seemingly an essential predicate for an actual innocence claim. Accordingly,

Walker has not overcome the bars of Rule 61(i).

         8.    Walker also seeks relief under Rule 35(a) claiming that his sentence is

illegal. He has been down this path before, most recently in his motion for sentence

modification in 2019. Both the Superior Court and the Supreme Court have already

determined that his habitual offender sentence was not illegal.

         THEREFORE, since it plainly appears from the Motion for Postconviction

Relief and the record in this case that Walker is not entitled to relief, the Motion for

Postconviction Relief is SUMMARILY DISMISSED.

         The Motion to Correct Illegal Sentence under Rule 35(a) is DENIED.

         IT IS SO ORDERED.

                                                        /s/ Ferris W. Wharton
                                                        Ferris W. Wharton, J.

oc:      Prothonotary
cc:      Investigative Services


25
     Super. Ct. Crim. R. 61(d)(2)(ii).
                                           5